Title: To James Madison from George Adams and Randall Tarrier, [ca. 18 July 1816]
From: Adams, George,Tarrier, Randall
To: Madison, James


        
          [ca. 18 July 1816]
        
        The Petition of George Adams and Randall Tarrier, humbly sheweth, That your Petitioners are now lying in the jail of Washington County in the District of Columbia under sentence of death upon conviction of the crime of Highway Robbery. Of this crime your Petitioners solemnly declare that they are innocent: but confess, that they are guilty of having defrauded the person on whose testimony they were convicted of a watch and […] recommendations by the Court & Jury of a mitigation of their punishment by way of condition of pardon—and pray most earnestly that they may be delivered from the hands of the executioner upon such conditions as may seem just. But if the President can not annex conditions to a pardon, they rely upon his mercy that he will not allow them to suffer for an offence comparatively light the highest penalty than man can enforce upon his fellow. And your Petitioners will &c.
        
          George Adams Randall Tarrier
        
      